CLD-356                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 16-1888
                                ___________

                         BARON KAILEE ADAMS,
                                      Appellant

                                      v.

                 US STATES TREASURY SECRETARY;
             EXECUTIVE PRESIDENT OF UNITED STATES;
           VICE EXECUTIVE PRESIDENT OF UNITED STATES;
                TREASURY STATE OF PENNSYLVANIA;
               BOARD OF GOVERNORS - WORLD BANK;
              FEDERAL RESERVE BOARD GOVERNORS;
                    TREASURY DEPARTMENT - IRS;
                   UNITED STATES PATENT OFFICE;
                     MICROSOFT CORPORATION;
                   ATF/FBI DIVISION DEPARTMENT
                ____________________________________

               On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                      (D.C. Civil No. 2-16-cv-01085)
                District Judge: Honorable Paul S. Diamond
                ____________________________________

                   Submitted for Possible Summary Action
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                July 21, 2016

          Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                        (Opinion filed: July 29, 2016)
                                         _________

                                         OPINION*
                                         _________

PER CURIAM

       Appellant Baron Kailee Adams, proceeding pro se, appeals from the District

Court’s order dismissing his action sua sponte for not meeting the requirements of

Federal Rule of Civil Procedure 8 and as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i)-

(ii). Because we conclude that this appeal presents no substantial question, we will

summarily affirm the District Court’s judgment. See 3d Cir. LAR 27.4; I.O.P. 10.6.

                                              I.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of the District Court’s

sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) is plenary. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). When dismissing complaints for failure to

state a claim under § 1915(e)(2)(B)(ii), the standard of review is the same as under Fed.

R. Civ. P. 12(b)(6). Where a complaint has not alleged sufficient facts to state a claim for

relief that is “plausible on its face[,]” dismissal is appropriate. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

       We agree that Adams did not allege sufficient facts in his Complaint to state a

plausible claim for relief. The District Court properly concluded that Adams’s Complaint


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
is “so confused, ambiguous, vague, or otherwise unintelligible” that it does not meet the

standard of providing “a short and plain statement of the claim showing that the pleader

is entitled to relief” required by Federal Rule of Civil Procedure 8(a). Rather, the

Complaint is a jumbled amalgam of statements regarding various governmental

authorities, stock schemes, mining ventures, gun patent plans, presidential orders, and

bank guarantees that bear little or no resemblance to a claim demonstrating that Adams is

entitled to relief of any kind.

       Moreover, when a plaintiff proceeds in forma pauperis, the District Court must

dismiss his complaint if it is frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i)-(ii). Under that

provision, a complaint is frivolous if it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Here, Adams’s Complaint was legally

baseless because it was “based on an indisputably meritless legal theory,” Deutsch v.

United States, 67 F.3d 1080, 1085 (3d Cir. 1995), and factually baseless because “the

facts alleged r[o]se to the level of the irrational or the wholly incredible,” Denton v.

Hernandez, 504 U.S. 25, 33 (1992).1

       In addition, the District Court did not err in concluding that, while it is standard

practice to allow a pro se plaintiff to amend his or he complaint unless it is clear that

granting any such amendment would be futile, see Alston v. Parker, 363 F.3d 229, 235


1
  Adams’s filings on appeal are equally incomprehensible. Adams’s two lengthy Motion
filings are nothing more than expanded restatements of the frivolous Complaint. They do
not clarify any viable claim. These pending Motions are denied.
                                               3
(3d Cir. 2004), in this situation Adams’s muddled and frivolous allegations underscored

that it would be pointless to allow him to amend. See Grayson v. Mayview State Hosp.,

293 F.3d 103, 112-13 (3d Cir. 2002).

                                           II.

      For these reasons, we conclude that this appeal presents no substantial question.

Accordingly, we will summarily affirm the District Court’s order dismissing Adams’s

Complaint. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. Due to our disposition of this appeal,

Adams’s Motion and Supplemental Motion for Appointment of Counsel will be denied

under Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993).




                                            4